DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, line 2 recites “a flared portion.”  It is unclear if this flared portion is a different feature than the previously recited increasing area of the bracket.  Please note that applicant has responded that the flared portion 64 is different that the increasing area of the bracket, but figure 5 appears to indicate that the flared portion is indeed a portion of the increasing area.  Therefore the claims is still unclear.
If applicant is arguing that only the very end 64 is the flared portion, then where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 64 does not increase in width.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 15, 16, 24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes US 2016/0046372 in view of Hieber US 3,668,976, Hoeppner US 4,659,038 and Somm US 4,061,295 or Schlanger US 9,302,733.
Regarding claim 1, Barnes teaches a multirotor platform 220 having a storage state and a flight state, the multirotor platform comprising: 
a main flight body having an energy source (inherently); 
a plurality of propellers 224 and motors for driving the propellers, the motors being powered by the energy source and the propellers being moveable relative to the main flight body (inherently, as they function); 
a plurality of pivoting motor arms 222 that are connected between the propellers and the main flight body, wherein the pivoting motor arms are in a retracted position during the storage state (Barnes figure 4B) and are moveable to an extended position when the multirotor platform transitions from the storage 
an actuator for pivoting the motor arms away from the main flight body when moving to or from the retracted position [0027].

    PNG
    media_image1.png
    350
    752
    media_image1.png
    Greyscale

Figure 1- Barnes Figures 4-5
If applicant does not agree that the energy source is inherently located in the main flight body, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the energy source inside the main body in order to make packaging or replacement easier, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Barnes does not teach that each of the motor arms includes a cogged shaft and a pivot bracket that is pivotably mounted to the main flight body, wherein the pivot bracket has a bolt-receiving aperture for receiving the cogged shaft, and wherein the actuator includes a gas spring that is contained in the main flight body and is connected to a first pivot bracket corresponding to one of the motor arms and to a second pivot bracket corresponding to another one of the motor arms, wherein the gas spring is configured to pivot the first pivot bracket and the second pivot bracket to pivot the 67 and a pivot bracket 69, 70 that is pivotably mounted to the main flight body, wherein the pivot bracket has a bolt-receiving aperture 69A, 70A for receiving the cogged shaft, and wherein the actuator 78 is contained in the main flight body and is connected to a first pivot bracket 69 corresponding to one of the motor arms 66 and to a second pivot bracket 70 corresponding to another one of the motor arms 66, wherein the actuator is configured to pivot the first pivot bracket and the second pivot bracket to pivot the corresponding motor arms relative to the main flight body.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm actuation system of Barnes with a cogged shaft actuated arm system as taught by Hieber in order to simplify arm movement by enabling a single actuator to actuate two offset flight components.

    PNG
    media_image2.png
    395
    350
    media_image2.png
    Greyscale

Figure 2- Hieber Figure 4
If applicant does not agree that as modified the actuator would be inside the main flight body, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to located the actuator inside the flight body (and arrange the brackets accordingly) in order to protect all actuation components, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
[AltContent: textbox (Figure 3- Schlanger Figure 4a)]
    PNG
    media_image3.png
    385
    300
    media_image3.png
    Greyscale
Neither Barnes nor Hieber teach that the actuator is a gas spring. Hoeppner teaches an aircraft with deployable wing portions, in which the actuator includes a plurality of sources of compressed gas 14 that are each associated with corresponding wing portions 12 for pivoting the wing portions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the arm actuation system as taught with a compressed gas spring as taught by Hoeppner in order to provide one-way actuating power with a low-weight, low complexity component.
Neither Barnes nor Harmon teach that each of the bolt-receiving aperture and the shaft have a plurality of complementary facets for engagement between the pivot bracket and the shaft.  Somm teaches that a pivot bracket (crank arm) 61 can be non-rotatably coupled to a cogged shaft 52 by a plurality of complementary facets (spline, column 9, lines 65-68).  Alternatively, Schlanger teaches a cogged shaft 120 and a pivot bracket 122, wherein the pivot bracket has a bolt-receiving aperture for receiving the cogged shaft, and wherein each of the bolt-receiving aperture and the cogged shaft have a plurality of complementary facets 132, 134
Regarding claim 2, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Barnes also teaches that the pivoting motor arms are symmetrically arranged about the main flight body.
Regarding claim 3, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Barnes also teaches that the main flight body extends along a central axis, wherein during the storage state, the motor arms extend in a direction that is parallel to the central axis, and wherein during the flight state, the motor arms extend in a direction that is oblique or perpendicular to the central axis of the main flight body.
Regarding claim 4, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Hieber also teaches that the cogged shaft 67 is rotatable about a central axis of the cogged shaft for pivoting flight components 66.  
Regarding claim 5, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 4.  As taught, each of the motor arms includes an arm portion that is perpendicularly fixed to the cogged shaft, the arm portion being pivotable about the central axis.
Regarding claim 6, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 5.  Hieber also teaches that each of the motor arms includes a bolt portion (the interface between arm and shaft) that is connected to the arm portion 66, the cogged shaft being arranged on the arm portion, and the bolt portion being pivotable to rotate the cogged shaft 67 and pivot the cogged arm.
Regarding claim 7, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Barnes also teaches a plurality of arm members secured between the motor arms 222 and the motors (the In re Dailey et al., 149 USPQ 47.
Regarding claim 10, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Barnes also teaches that the multirotor platform is self-propelled for transitioning directly from the storage state to the flight state [0027].
Regarding claim 11, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Barnes also teaches that the multirotor platform is a quadcopter having at least three motor arms (see Barnes figures 4-5).
Regarding claim 15, Barnes, Hieber, Hoeppner and Somm or Schlanger teach an unmanned aerial vehicle launching system comprising: 
a launch tube having a longitudinal axis (rocket body- see Barnes figure 5); and 
the multirotor platform of claim 1 (as detailed above) 220, wherein the multirotor platform is housed within the launch tube during the storage state and launched from the launch tube to transition to the flight state, 
wherein the plurality of pivoting motor are moveable from the retracted position to the extended position after the multirotor platform exits the launch tube, the propellers are constrained from movement when the motor arms are in the retracted position [0027].
Regarding claim 16, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 15.  Barnes also teaches that during the storage state, the pivoting motor arms 222 extend in a direction that is parallel to the longitudinal axis of the launch tube (see Barnes figures 4-5).
Regarding claim 24, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 5.  Barnes and Hieber do not explicitly teach that the arm portion and the cogged shaft are formed as an integral component, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the arm portion and the cogged shaft as one unit in order to strengthen the device or simplify assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 26, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 24.  Somm and Schlanger also teach that the engagement between the cogged shaft and the pivot bracket is adjustable by moving the pivot bracket along the cogged shaft, as it is inherent that the pivot bracket can be moved along the cogged shaft (as this is how it is assembled).
Regarding claim 27, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Hoeppner also teaches that the gas spring 14 includes a displaceable piston rod 14a and a nose bearing (inherently), wherein the piston rod is axially compressible and extendable.  If the applicant does not agree that Hoeppner teaches a nose bearing, then the examiner is taking official notice that nose bearings are a well-known component of gas springs.  It would have been obvious to one of ordinary skill in the art at the time the invention was 
Regarding claim 28, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  As taught, the gas spring is contained within the main flight body and is configured to pivot the corresponding motor arms in opposite rotational directions whereby the corresponding motor arms are configured to pivot toward each other.
Regarding claim 29, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Hieber also teaches that the pivot bracket 69, 70 has a first end connected to the gas spring and a pin hole 73, 97 formed at the first end, and wherein the bolt-receiving aperture 69A, 70A for the cogged shaft 67 is formed at a second end of the pivot bracket opposite the first end. 
Regarding claim 30, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 1.  Hieber also teaches that the pivot bracket 69, 70 has a main body having an increasing area from a first end (at 73, 97) of the pivot bracket toward a second end (at 69A, 70A) of the pivot bracket that is opposite the first end, the second end including the bolt-receiving aperture 69A, 70A.
Regarding claim 31 as best understood, Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 30.  Hieber also teaches that the pivot bracket 69, 70 includes a flared portion on a top surface and a bottom surface of the second end.  In this case, the increasing area is considered a flared portion.  If applicant disagrees, then it would have been an obvious matter of design choice to make the different portions of the bracket of whatever form or shape was desired or expedient in order to obtain the optimal weight, packaging or strength. A change in form or shape is generally recognized as being within the level of In re Dailey et al., 149 USPQ 47.
Claims 15, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvia US 2016/0054097 in view of Barnes US 2016/0046372, Hieber US 3,668,976, Hoeppner US 4,659,038 and Somm US 4,061,295 or Schlanger US 9,302,733..
Regarding claim 15, Sylvia discloses an unmanned aerial vehicle launching system comprising: 
a launch tube 12 having a longitudinal axis; and 
a flight platform 30, wherein the flight platform is housed within the launch  tube during the storage state and launched from the launch tube to transition to the flight state, and

    PNG
    media_image4.png
    484
    174
    media_image4.png
    Greyscale
an actuator is configured for forcing the multirotor platform out of the launch tube [0051-0052], the flight platform being in the flight state after the flight surfaces are actuated and unconstrained from movement.
Sylvia does not teach that the flight platform is a multirotor platform.  Barnes, Hieber, Hoeppner and Somm or Schlanger teach the multirotor platform of claim 1 (as detailed above), wherein the plurality of pivoting motor arms 222 are moveable from the retracted position to the extended position after the multirotor platform exits a launch tube, and the propellers are constrained from movement when the motor arms are in the retracted position [0027].  It would have been obvious to modify the launch system of Sylvia by using a multirotor platform as taught by 
[AltContent: textbox (Figure 4- Sylvia Figure 2)]Regarding claim 16, Sylvia and Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 15.  Barnes also teaches that during the storage state, the pivoting motor arms 222 extend in a direction that is parallel to the longitudinal axis of the launch tube (see Barnes figures 4-5).
Regarding claim 23, Sylvia and Barnes, Hieber, Hoeppner and Somm or Schlanger teach the invention as claimed as detailed above with respect to claim 15.  Sylvia also teaches that the launch tube includes a chamber that is configured to receive compressed air (any internal space), a leak hole (actuated by dump valve), a reservoir 22 in fluid communication with the leak hole, and a dump valve 28 that is configured to control pressure through the leak hole.

Response to Arguments
Applicant's arguments filed 12/26/20 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claim 31, please see above.  As written, the claim is still unclear.
In response to applicant's argument that Hieber is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem with which the applicant was concerned is the actuation of two arms via a single actuator located at a distance from either arm, in this case connected by a pivot bracket .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant argues that there is no reason to modify the actuator of Hieber with the gas spring of Hoeppner.  However, this is not the modification proposed by the action- rather, it is that the teachings of Hieber and Hoeppner can both be applied to the vehicle as taught by Barnes. In this case, Hieber teaches an advantageous linkage, while Hoeppner teaches an actuator.  This combination would be easily understood by one of ordinary skill in the art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As Hoeppner is only relied upon for the teaching that aircraft wing portions can be actuated by a compressed gas spring, the particular attachment configuration of Hoeppner is irrelevant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARC BURGESS/Primary Examiner, Art Unit 3642